Citation Nr: 0403508	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as schizophrenia.  

2.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of a cervical spine injury.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for synovitis of the left knee with 
chondromalacia.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
from November 1976 to April 1977, from March 1980 to July 
1983, and from February 19, to April 19, 1991.  

By rating action October 1983, the RO denied service 
connection for adjustment disorder and a personality 
disorder.  The veteran was notified of this decision and did 
not appeal.  

By rating action in November 1994, the RO, in part, denied 
service connection for post traumatic stress disorder (PTSD).  
The veteran and his representative were notified of this 
decision and did not appeal.  

By rating action in September 1997, the RO, in part, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for PTSD.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1999 decision that denied 
service connection for schizophrenia on a de novo basis and 
denied increased ratings for the left knee and cervical spine 
disabilities, and a December 1999 decision that denied a 
compensable evaluation for the right wrist disability.  The 
Board remanded the appeal to the RO in November 2000, to 
comply with the veteran's request for a personal hearing.  At 
that time, the Board characterized the service connection 
issue as whether new and material evidence had been received 
to reopen the claim for a psychiatric disorder.  A 
videoconference hearing before the undersigned member of the 
Board was held in October 2003.  Thereafter, the RO 
readjudicated the claim for a psychiatric disorder and found 
that new and material evidence had not been submitted to 
reopen the claim.  

After further review of the evidentiary record, the Board 
finds that the recharacterization of the issue by another 
member of the Board in the November 2000 remand was 
erroneous.  The claim for a psychiatric disorder denied 
previously involved a psychoneuroses whereas the current 
claim is for a psychosis.  Moreover, additional service 
medical records were obtained subsequent to the February 1983 
rating decision.  Given the medical complexity of the 
veteran's psychiatric picture and the fact that his current 
claimed disorder has never been adjudicated, the Board finds 
that de novo adjudication of the issue is appropriate.  As 
the RO has already considered the underlying issue on a de 
novo basis and the veteran testified that he had no 
additional evidence to submit, he will not be prejudiced by 
the Board proceeding to review the issue on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This, however, is 
subject to the VA having met its duty to notify and assist 
under 38 U.S.C.A. §§ 5103, 5103A, which will be discussed in 
greater detail herein below.  

At the personal hearing, the veteran raised the additional 
issue of service connection for a right knee disability 
secondary to his service-connected left knee disability.  
This issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  

(The issues of an increased rating for the cervical spine, 
left knee, and right wrist disabilities will be addressed in 
the remand portion of this decision.)  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
a psychiatric disorder have been obtained by VA.  

2.  The veteran is not shown to have an acquired psychiatric 
disorder at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
should be provided to a claimant prior to any adjudication of 
the claim.  In this case, the claims had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the December 1999 rating action, the April 
2000 statement of the case (SOC), the May 2003 supplemental 
statement of the case (SSOC), and various letters from the 
RO, most recently in April 2002, have provided the veteran 
with sufficient information regarding the applicable rules.  
The SOC and the SSOC provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  The letters also notified him of 
which evidence was to be provided by the veteran and which by 
the VA.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The veteran also testified at a video conference 
hearing before the undersigned member of the Board in October 
2003.  At that time, the veteran stated that he had no 
additional evidence to submit and that he wanted his appeal 
to proceed for appellate adjudication.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations, and was given ample time to respond.  Moreover, 
the veteran expressly waived his right under VCAA to the one-
year period to submit additional evidence prior to 
adjudication of his claim.  Thus, to allow the appeal to 
continue would result in nonprejudical error.  "The record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issue of service 
connection for a psychiatric disorder.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service medical records show that the veteran was admitted to 
a Naval Medical Center for psychiatric observation in 
February 1983.  It was related that 3 months earlier, he had 
sustained injuries to his right wrist and neck in a motor 
vehicle accident and had been diagnosed with a whiplash 
injury.  Physical therapy did not seem to improve his 
symptoms and he had difficulty carrying out routine duties or 
to function in a light duty status.  It was his perception 
that he was not given appropriate consideration at his 
command with regard to his limited ability and he felt that 
he was being harassed and demeaned.  Several weeks prior to 
admission, his difficulties were extending to his home life 
manifested by increased irritability, difficulty sleeping at 
night, and decreased appetite.  At the time of admission, he 
was tremulous, tearful, angry and, at times, nonresponsive to 
questions.  

On mental status examination, he appeared tired, disheveled, 
and anxious.  His mood was sad and he was tearful throughout 
the initial interview, though his affect was appropriate to 
his expressed ideation.  He was logical and coherent, and 
there was no evidence of a thought process disorder.  He 
denied, and there was no evidence of, thought broadcasting, 
feelings of external control, or somatic delusions.  While he 
reported hearing his deceased grandmother telling him that he 
would be happier when he joined her on the other side, the 
examiner felt that this did not appear to be a true auditory 
hallucination but rather an internal experience.  Memory was 
intact, and intelligence was estimated to be in the low 
average range.  There was suicidal ideation, but no specific 
plan, and no homicidal ideations.  He denied any prior 
psychiatric treatment or consultation.  

During his hospital stay, all diagnostic and clinical 
findings were essentially normal except for musculoskeletal 
problems associated with the neck and subjective complaints 
of pain in the muscles of the back.  He was treated with 
individual, group, and milieu therapy and received daily 
physical therapy.  He had some improvement, but continued to 
have persistent pain in his neck and radiating down his mid-
back.  Initially, he was angry and irritable.  He had little 
interaction with staff or fellow patients and appeared to be 
convinced that no one was interested in helping him.  His 
presentation was often of an exaggerated demanding nature.  
After the first week, he no longer talked of hearing messages 
from his grandmother.  He reported that his family was 
involved in the occult and that while he was home on leave a 
few months earlier, he and his parents had a séance and had 
made contact with his grandmother who told him that she would 
stay with him and help him.  The psychiatrist commented that 
the veteran's experience of communication with his 
grandmother was considered as having a strong cultural 
etiology and was not representative of true auditory 
hallucinations or a psychiatric disorder.  

After a few weeks, his appetite and sleep improved and he 
began to interact in a more sociable manner.  The orthopedist 
concluded that the veteran's injury was of such a nature that 
its duration could be of a long time, and that the veteran 
had achieved the full benefit of his hospitalization.  A 
conference of staff psychiatrists reviewed the available 
records and current findings and agreed that the veteran 
suffered from a physical disability which precluded his 
rendering further useful military service.  The diagnoses 
were whiplash injury manifested by spasm of the neck muscles 
with limitation of motion and subjective complaints of pain; 
adjustment disorder with mixed emotional features, moderate 
severity, resolving, and mixed personality disorder, mild 
with paranoid and hysterical features exacerbated by stress.  
A physical Evaluation Board concluded that the veteran was 
medically unfit for further military service and recommended 
that he be discharged because of his physical disabilities.  

At a personal hearing at the RO in April 1992, the veteran 
testified that he had problems adjusting to civilian life 
when he came home from the service and that he subsequently 
developed an alcohol problem.  He denied any history of 
psychiatric treatment since his discharge from military 
service.  

A Discharge Summary report from a VA alcohol rehabilitation 
program in June 1992 indicated that psychological testing 
showed his abstractive abilities were weak, perhaps affected 
by prolonged drug and alcohol abuse.  Extensive testing 
revealed a very mild organic impairment in visual-spatial 
abilities.  He was an individual who was highly suspicious 
and distrustful of others.  There were possible delusions 
which were persecutory in nature as the veteran viewed 
himself as a victim.  There was a high level of inner anxiety 
and tension with general apprehensiveness and numerous 
somatic complaints.  Schizoid and avoidant tendencies were 
present, leading to social estrangement and withdrawal.  
Alcohol abuse scales were elevated.  The veteran completed 
the program in June 1992 and was advised to continue to 
attend AA meetings.  The diagnoses included alcohol 
dependence, moderate, PTSD, and somatoform pain disorder.  

On VA psychiatric examination in June 1992, the veteran 
reported that he served in Vietnam in 1975 during the final 
evacuation and that he saw some shooting and people fall, but 
did not actually engage in combat.  He described the injuries 
he sustained in an automobile accident in 1983.  His unit was 
sent to Beirut and he was left behind which produced feelings 
of paranoia and depression and caused him to attempt suicide 
by cutting his wrists.  He said that he was then hospitalized 
at a Naval hospital for 30 days, diagnosed with 
schizophrenia, and subsequently discharged from service.  He 
denied any history of psychiatric treatment or 
hospitalizations since then, but admitted to a history of 
alcohol abuse.  The veteran reported that he was plagued with 
guilt and remorse because some of his buddies were killed in 
Beirut and that he wanted to be with them.  He had persistent 
feelings of anxiety, tension, irritability and intense low 
self-esteem.  The diagnosis was schizophrenia, chronic 
undifferentiated type, active, severe.  

A VA Discharge Summary dated in July 1992, indicated that the 
veteran had been voluntarily admitted to psychiatric services 
for clinical assessment and group therapy.  On admission, the 
veteran was sad, depressed, and had suicidal thoughts.  In 
addition to his previous history, he reported a history of 
drinking since the age of 18 years, consuming up to three to 
four six-packs of beer and two-fifths to three-fifths of rum 
a day, and a history of blackouts and seizures.  He reported 
feelings of guilt, occasional flashbacks, and occasional 
nightmares.  He denied any auditory or visual hallucinations, 
or any suicidal or homicidal ideations.  The diagnoses 
included post traumatic stress disorder (PTSD), by history, 
alcohol dependence in remission, and rule out adjustment 
disorder.  

A VA Discharge Summary report in September 1992 included the 
same self-described military history as the veteran reported 
on earlier examinations.  The veteran reported that his wife 
called and told him to come home for a family emergency and 
he was discharged on the 13th day.  The diagnoses included 
PTSD with depression and alcohol dependence and somatoform 
pain disorder.  

A VA psychiatric examination for PTSD in June 1997, noted 
that the claims file was not available for review and that 
the evaluation was based on a history as described by the 
veteran who was not considered reliable due to his very 
confused and scattered state.  The veteran reported that he 
saw combat in Vietnam during the evacuation and that he had 
feelings of guilt because some of his fellow Marine had been 
killed in Beirut and he was not there with them.  The 
examiner concluded that the veteran did experience PTSD 
symptoms related to his experiences in Vietnam, but did not 
experience traumatic stress related to the loss of his 
friends in Beirut.  The diagnoses included PTSD and alcohol 
dependency due to PTSD.  

In June 1998, the veteran was admitted to a VA medical 
facility for exacerbation of nightmares and other symptoms of 
suicidal ideation.  Throughout most of his stay, he was 
tightly focused on the need to remain in the hospital for 25 
to 40 days and to produce paperwork showing that he was a 
paranoid schizophrenic and suffered from PTSD, despite the 
his admission that he had never witnessed a single trauma 
that he felt causative, but felt guilty that he had not been 
present in Beirut when several members of his unit were 
killed or injured in a bombing.  His mood and affect 
brightened considerably on the second to last day of his 
hospital stay (total of 16 days) when it was explained to him 
that in order to qualify for 100 percent disability for 
purposes of VA benefits , he would have to be hospitalized 
for more than 20 days because of a service-connected 
disability and that since he was not service-connected for a 
psychiatric disability, he would not qualify for compensation 
for this hospitalization.  Within 24 to 36 hours of receiving 
this information, the veteran reported that he was greatly 
improved and in fact was prepared to be discharged and 
voluntarily seek VA outpatient therapy.  At the time of 
discharge, the veteran was without suicidal or homicidal 
ideations, or psychosis.  

The evidentiary record includes several statements from a VA 
psychiatrist dated in June 1998, June 1999, and May 2000, to 
the effect that he had been treating the veteran for paranoid 
schizophrenia for several years and that he believed that the 
etiology of his symptoms had their onset during military 
service.  In May 2000, the VA psychiatrist stated that 
although diagnostic psychological testing was not definitive 
as to the diagnosis, he would arrange for the veteran to be 
tested to determine the correct diagnosis.  

The record also included numerous progress notes showing 
treatment by the same VA psychiatrist from 1998 to the 
present.  In January 1999, he noted that while there was no 
doubt that the veteran was quite psychotic, it seemed to him 
that he could, to some degree, turn his psychotic thinking 
off and on.  In July 1999, he noted that the veteran was 
cheerful and not going into his "delusional material."  He 
was optimistic about the prospect of gaining service 
connection for his schizophrenia.  In April 2003, the 
examiner noted that the veteran continued to show 
irregularities in his history and record that were 
troublesome.  The examiner indicated that a year earlier, he 
questioned the veteran as to where he was obtaining his 
medications since he was not getting them the VA.  The 
veteran told him that he was getting them from his private 
doctor.  When he contacted the private physician, he denied 
giving the veteran prescriptions.  Additionally, the 
veteran's most recent amitriptylene level was zero.  The 
psychiatrist commented that the possibility of malingering 
remained an open concern.  The working diagnosis was 
presumptive paranoid schizophrenia.  

A private psychiatric evaluation report by C. R. Gray, M.D., 
was received in November 2000.  The veteran reported that he 
had "flashbacks" about an automobile accident he had in 
service two to three times a week, that he was hospitalized 
after a suicide attempt and diagnosed with schizophrenia in 
service, that he was unable to go to Beirut in 1983 secondary 
to his psychiatric illness, and that he was discharged from 
service because of his psychiatric illness.  The diagnoses 
included psychotic disorder , not otherwise specified, rule 
out PTSD, rule out schizophrenia.  

In March 2000, the veteran was evaluated by a Board of two 
psychiatrists to determine the correct diagnosis, etiology, 
and date of onset of any identified psychiatric disorder.  
The psychiatrists indicated that the claims file was reviewed 
and included a detailed history of the veteran's complaints, 
symptoms, treatment, and diagnoses from military service up 
to the present time.  The psychiatrists concluded that the 
original diagnosis most approximated the veteran's actual 
condition and had not changed over time, and that the other 
diagnoses that have been applied were incorrect, misleading, 
and a result of difficulty with the veteran's complaints and 
mannerisms.  The initial diagnosis of adjustment disorder 
with mixed emotional features in 1983 was in reaction to his 
physical trauma from the automobile accident and the distress 
he was feeling at that time.  However, the more serious 
aspect of the veteran's diagnostic picture was the "mixed 
personality disorder" that had been described at various 
times with various features.  Some of the features included 
paranoid traits, hysterical traits, and traits of dependency, 
were all essentially part of a severe personality disorder, 
which at times, mimic and approach the quality of a 
psychosis.  

There were very likely times when the veteran's degree of 
depression or paranoid beliefs that he was misunderstood and 
mistreated may have approached that of delusion disorder, but 
that was only a temporary component of what is otherwise just 
a severe personality disorder.  The Axis I diagnosis of 
adjustment disorder with mixed emotional features [in 
service] was really a minor consideration compared to the 
severity of his personality disorder.  The personality 
disorder was so severe and unchanging that it disabled him 
severely.  The veteran's personality disorder was such before 
he ever entered military service.  When he had an injury in 
service, he was not able to tolerate the injury and the 
reaction of other people without having the diagnosed 
adjustment disorder with mixed emotional features.  Once the 
period of the adjustment disorder passed, all other reactions 
and hospitalizations, including the alcohol dependency and 
unreal complaints of involvement in combat trauma, were all a 
result of the very low functioning aspects of his personality 
disorder.  The psychiatrists opined that there was no basis 
for a diagnosis of PTSD or schizophrenia.  The times when the 
veteran claimed hallucinations or seemed paranoid were never 
to the degree and severity to warrant an actual diagnosis of 
paranoid schizophrenia or any other schizophrenia.  

A letter from a private general practioner, M. De Castro, 
M.D., received in July 2001 included the diagnoses of 
schizophrenia and PTSD.  Dr. De Castro stated that after 
reviewing a letter from the veteran's sister, he believed 
that it was likely that the veteran's schizophrenia started 
during military service in Vietnam.  Additional outpatient 
records show that the veteran was seen by Dr. De Castro in 
September and November 2001.  The progress note included the 
diagnoses of PTSD, paranoid schizophrenia, and paranoid 
personality.  There were no clinical findings or psychiatric 
manifestations noted in either report.  

Also of record are several lay statements from various family 
members who reported that the veteran's personality had 
changed when he returned home from military service.  

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in October 2003 that when he 
returned to light duty following the automobile accident in 
service, everyone started saying that he couldn't do his job, 
were "calling [him] sickly and lazy," and that his 
commanding officer (CO) told him he "wasn't fit to be a 
Marine."  (T pg.19-20).  He testified that he slit one wrist 
with a razor and was about to slit the other wrist when a 
Marine came in to the room and wrestled the razor away from 
him.  He was then brought to the base hospital for 
psychiatric evaluation.  He testified that he had psychiatric 
problems when he learned of the bombing of the Marine 
Barracks in Beirut a few months after he was discharged from 
service but that he did not seek medical treatment at the VA 
because he didn't know about his benefits.  (T p. 31).  He 
testified that he was persuaded to be hospitalized at a VA 
facility by his wife and a VA psychiatrist in 1998, but that 
he really didn't want to go, and said he was an inpatient for 
about 15 days.  (T pg 37).  

Analysis

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where a psychosis is demonstrated to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2003) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Congenital or developmental defects, personality disorders 
and mental deficiencies are not "diseases or injuries" 
within the meaning of applicable statutes and regulations.  
38 C.F.R. § 3.303(c).  Where during service a personality 
disorder is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82- 90 (July 
18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985).  

The veteran contends, in essence, that his current 
psychiatric problems began after he sustained injuries to his 
neck and right wrist in an automobile accident in service.  
Because of his injuries, he was unable to perform his duties, 
was harassed by fellow Marines and his CO, became stressed 
and attempted suicide by slashing his wrists, was 
hospitalized and then discharged from military service 
because of a psychiatric disorder.  

In addition to his assertions, the evidence in support of the 
veteran's claim consists of lay statements from his siblings 
that his personality had changed after he was discharged from 
military service; a diagnosis of paranoid schizophrenia and 
an opinion relating the onset of symptoms to military service 
by a VA psychiatrist, and a similar opinion from a private 
physician.  

Concerning the lay statements, while the family members may 
provide information regarding their observations, they are 
not competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Franzen v. 
Brown, 9 Vet. App. 235 (1996).  Likewise, while the veteran 
is competent to testify as to the symptoms he has 
experienced, he is not competent to provide an opinion 
regarding an issue involving medical expertise.  Id.  See 
also, Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The private medical opinion was offered by a general 
practioner and was based entirely on second hand information 
supplied by the veteran's sister.  The private physician is 
not a psychiatrist nor is he shown to have any particular 
medical expertise in the treatment or diagnosis of 
psychiatric disorders.  His opinion was wholly conclusory 
without any clinical findings or manifestations, and no 
discussion or analysis for his conclusions.  

The strongest evidence supporting the veteran's claim are the 
statements and diagnosis of a VA psychiatrist who treated the 
veteran from about 1998 to the present.  Although that 
psychiatrist initially asserted that the veteran experienced 
psychotic features in service which were early manifestations 
of schizophrenia, the record shows that he now has serious 
reservations as to the validity of his diagnosis and of the 
veteran's claims.  In fact, on the most recent outpatient 
report in April 2003, he indicated that the veteran may be 
malingering.  

In this regard, the Board finds that there are a number of 
inconsistent statements and actions by the veteran which 
raise serious questions as to his credibility.  For example, 
on several occasions, the veteran reported to various doctors 
that he served in combat in Vietnam and was involved in the 
final evacuation.  However, his service personnel records do 
not show any service in Vietnam, nor was he authorized to 
wear any awards or citations denoting combat action.  He has 
also asserted on several occasions that he attempted suicide 
during service by slashing his wrists and that this incident 
was the reason for his hospitalization.  At the personal 
hearing, the veteran went into great detail about his 
attempted suicide in service, of seeing the blood on his 
wrists and being wrestled to the ground by other Marines.  
Yet, the service medical records are completely silent as to 
any such incident.  The records show he reported suicidal 
ideations, but that there was no specific plan and no 
evidence of any actual attempt.  The veteran also testified 
that the reason he did not seek medical attention at the VA 
after experiencing symptoms following the bombing of the 
Marine Barracks in 1983 was because he was unaware of the VA 
compensation process.  However, the record shows that he was 
awarded benefits for his left knee disability after his first 
period of service in 1977, and had filed a claim with the VA 
in August 1983, two months before the Beirut bombing.  He 
also testified that his hospitalization in 1998 was at the 
behest of his wife and treating psychiatrist and that he did 
not really want to be there.  However, the discharge summary 
report described a very different scenario.  The report noted 
that the veteran was focused from the beginning of his 
hospitalization on completing the required number of days for 
a total disability rating (38 C.F.R. § 4.29).  However, 
within a day of learning that he would not qualify for the 
benefit, he was feeling much better and asked to be 
discharged.  The veteran's inconsistent statements and, in 
some instances, complete fabrication of the facts raise 
serious doubts as to his credibility.  

In any event, the veteran was afforded a comprehensive 
evaluation by a Board of two VA psychiatrists to determine 
the correct diagnosis and etiology of his psychiatric 
problems.  The claims file was thoroughly reviewed and the 
examiner's provided a detailed history of the veteran's 
symptoms and treatment from service until the time of the 
evaluation.  The psychiatrist's noted that the veteran's 
manifestations of paranoia, histrionics, and dependency 
mimicked a psychosis but were actually part of a severe, 
lifelong personality disorder which was temporarily 
exacerbated by his automobile injuries in service. He 
addressed the diagnosis of adjustment disorder with mixed 
emotional features in service, and opined that this was a 
minor temporary problem in reaction to his injuries from the 
automobile accident and the distress he was feeling at that 
time, but that it subsequently resolved.  They noted that the 
veteran's claimed hallucinations and paranoia were never to 
the degree and severity so as to warrant a diagnosis of 
paranoid schizophrenia or any other schizophrenia.  They also 
concluded that there was no basis for a diagnosis of PTSD.  
The final diagnosis was severe personality disorder.  

In this regard, the Board notes that personality disorders, 
as such are not diseases or injuries within the meaning of 
applicable legislation and, thus, are not disabilities for 
which service connection may be granted unless, for example, 
there is probative evidence of additional disability due to 
aggravation during service of the pre-existing personality 
disorder by "superimposed" disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002); Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 
(July 18, 1990; VAOPGCPREC 11-1999 (Sept. 2, 1999).  Here, 
there is no such evidence.  

The Board finds that the March 2000 psychiatric Board opinion 
is more persuasive than the other speculative or, at best, 
questionable opinions of record.  The medical Board opinion 
was based on a comprehensive review of the entire record and 
an evaluation of the veteran.  The opinion included a 
detailed discussion of all relevant facts, addressed the 
various manifestations suggestive of other possible 
diagnoses, and offered a rational and plausible explanation 
for concluding that the veteran does not have an acquired 
psychiatric disorder which began in service or within one 
year of separation from service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a psychiatric disorder, 
including schizophrenia.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
including schizophrenia, is denied.  


REMAND

Concerning the issues of increased ratings for the cervical 
spine, left knee, and right wrist disabilities, it is noted 
that while the veteran was examined by VA during the pendency 
of this appeal, most recently in April 2003, the examiner did 
not provide sufficiently detailed information to evaluate the 
degree of functional impairment due to the service-connected 
disabilities under 38 C.F.R. §§ 4.40, 4.45, and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, 
while the examiner indicated that there was mild to moderate 
fatigability of all conditions, he did not express the degree 
of functional impairment in terms of additional range of 
motion loss.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence is inadequate and 
that another examination should be undertaken prior to 
appellate consideration of these issues.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for his cervical spine, left knee, and 
right wrist disabilities since April 
2003.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits, including the 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his cervical spine, 
left knee, and right wrist disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The clinical 
findings and reasons upon which any 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

I  The examiner should note any 
limitation of motion in the cervical 
spine, left knee, and right wrist, 
and indicate what is considered 
normal range of motion for each 
disability.  Also, tests for 
stability in knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate, or severe.  

II  The examiner should determine 
whether the cervical spine, left 
knee, or right wrist exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the 
service-connected disabilities.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
cervical spine, left knee, or right 
wrist used repeatedly over a period 
of time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  If any 
determination cannot feasibly be 
made, it should be so indicated.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If additional 
disabilities are identified which are 
found to be related to the service-
connected knee disabilities, the RO 
should consider whether a separate rating 
is warranted.  See VAOPGCPREC 23-97.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



